Citation Nr: 0415028	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 2000, 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than July 1, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to June 1966 
and from October 1966 to October 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  He was also 
offered the opportunity to appoint another representative and 
informed that if he did not respond within 30 days, it would 
be assumed that he wants to represent himself.  The veteran 
has not responded to this letter, therefore, the Board 
assumes that he desires to proceed pro se.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the claims at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

The Board regrets further delay in this case.  However, for 
the reason noted above, the case is hereby REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, to include 
attempting to obtain any pertinent 
evidence identified, but not provided, by 
the veteran. 

3.  Then, the RO should adjudicate the 
issues on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims 
folders are returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




